DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5, line 13: “b)” should be changed to “d)”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Claim 13, line 13: “b)” should be changed to “d)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (U.S. Pub. No. 2014/0236257) (previously cited) in view of Toth et al. (U.S. Pub. No. 2015/0224326). 
Regarding claim 1, Parker discloses:
A method for detecting spinal cord tissue damage (paragraphs 0028 and 0163-0164 disclose wherein the system employs a feedback mechanism that controls the level of stimulation and wherein the stimulation feedback can be based off a feedback variable or detection of overstimulation as the result of neural or tissue disease, discomfort or side effects (tissue damage) and abstract discloses wherein the stimulus and measurement is made at the spinal cord), comprising: emitting a stimulation waveform from at least one electrode of a lead (electrode 122; see figure 1), wherein the lead is positioned proximate to a spinal cord (SC) (abstract and paragraph 0078 disclose wherein the electrode is positioned at the spinal cord and paragraph 0074 discloses wherein a stimulus waveform is applied or generated); acquiring impedance and evoked compound action potential (ECAP) signals, the impedance and ECAP signals generated in response to the stimulation waveform (abstract, paragraphs 0013, 0107, 0112, and 0155 disclose wherein ECAP and impedance measurements are made in response to stimulation); selecting a first impedance and ECAP measurement and a second impedance and ECAP measurement from the impedance and ECAP signals, wherein the second impedance and ECAP measurement being temporally separated from the first impedance and ECAP measurement (paragraphs 0006 and 0112-0116 disclose wherein the system generates a first N1 evoked peak potential and a second P2 evoked peak potential such that first and second evoked compound action potentials and impedance measurements are made and separated from each other); detecting SC tissue damage based on an ECAP difference between the first and second ECAP measurements (paragraphs 0028 and 0163-0164 disclose wherein the system employs a feedback mechanism that controls the level of stimulation and wherein the stimulation feedback can be based off a feedback variable or detection of overstimulation as the result of neural or tissue disease, discomfort or side effects (tissue damage) and paragraphs 0112-0116 disclose wherein the spinal cord response for controlling the feedback loop is based on the difference between the P2 and N1 peak); and adjusting at least one stimulation parameter to change the stimulation waveform based on detection of the SC tissue damage (abstract, paragraphs 0002, and 0011-0016, 0080 disclose wherein a stimulus parameter including pulse width, current and rate is changed based on the feedback analysis).
Yet Parker does not disclose:
Detecting tissue damage based on a difference between the first and second impedances.
However, in the same field of stimulation and tissue assessment systems, Toth discloses:
Detecting tissue damage based on a difference between the first and second impedances (paragraphs 0084, 0116, 0115 discloses wherein the system can compare current impedance measurements to prior impedance measurements so as to determine potential nerve or tissue damage. Paragraphs 0041-0042, 0199, and 0299 discloses wherein the systems compares electrophysiological activity at first and second measurements and wherein the electrophysiological activity includes evoked potential and paragraph 0180 and 0199 disclose wherein the system uses evoked electrical or muscular responses to assess potential damage to nerves and  tissue and paragraphs 0202-0204 disclose wherein the evoked potentials include compound action potentials).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Parker to incorporate detecting tissue damage based on a difference between the first and second impedances, as taught by Toth in order to evaluate or determine whether or not to continue with a procedure, stimulation, or ablation based on the condition of the nerve.
Regarding claim 2, Parker in view of Toth discloses the method of claim 1, and Parker further discloses:
further comprising detecting movement of the lead, relative to SC tissue, based on at least one of the ECAP difference or the impedance difference (paragraph 0028-0029, 0039-0043, and 0077 disclose wherein the feedback mechanism analyses a change in electrode array to nerve distance or movement of the electrode and paragraphs 0130-0131 and 0153-0155 disclose wherein the system detects and monitors lateral movement of the electrodes or lead relative to the spinal column and wherein the movement and adjustment measurements are made based on continuous measurement and comparison with impedance/transimpedance and evoked response measurements).
Regarding claim 4, Parker in view of Toth discloses the method of claim 2, and Parker further discloses:
further comprising detecting a direction of the movement of the lead, relative to the SC tissue, based on a relation between the ECAP difference and the impedance difference (paragraphs 0130-0131 and 0153-0155 disclose wherein the system detects and monitors lateral movement of the electrodes or lead relative to the spinal column and wherein the movement and adjustment measurements are made based on continuous measurement and comparison with impedance/transimpedance and evoked response measurements).
Regarding claim 6, Parker in view of Toth discloses the method of claim 1, and Parker further discloses:
wherein the detecting further comprises detecting the SC tissue damage due to overstimulation or pressure from the lead based on a decrease or increase, respectively, in the ECAP difference (paragraphs 0028 and 0163-0164 disclose wherein the system employs a feedback mechanism that controls the level of stimulation and wherein the stimulation feedback can be based off a feedback variable or detection of overstimulation as the result of neural or tissue disease, discomfort or side effects (tissue damage) and abstract discloses wherein the stimulus and measurement is made at the spinal cord and paragraphs 0112-0116 disclose wherein the spinal cord response for controlling the feedback loop is based on the difference between the P2 and N1 peak or ECAP difference).
Regarding claim 7, Parker in view of Toth discloses the method of claim 1, and Parker further discloses:
wherein the detecting the SC tissue damage due to overstimulation is further based on no change in the impedance measurement (paragraphs 0028 and 0163-0164 disclose wherein the system employs a feedback mechanism that controls the level of stimulation and wherein the stimulation feedback can be based off a feedback variable or detection of overstimulation as the result of neural or tissue disease, discomfort or side effects (tissue damage) and abstract discloses wherein the stimulus and measurement is made at the spinal cord and paragraphs 0112-0116 disclose wherein the spinal cord response for controlling the feedback loop is based on the difference between the P2 and N1 peak or ECAP differences and is not based on a change in impedance).
Regarding claim 8, Parker in view of Toth discloses the method of claim 1, and Parker further discloses:
wherein a change in the impedance difference represents at least one of a change in a distance between the lead and the SC tissue or a substrate change (paragraphs 0130-0131 and 0153-0155 disclose wherein the system detects and monitors lateral movement of the electrodes or lead relative to the spinal column and wherein the movement and adjustment measurements are made based on continuous measurement and comparison with impedance/transimpedance and evoked response measurements).
Regarding claim 9, Parker discloses:
A system for detecting spinal cord (SC) tissue damage (paragraphs 0028 and 0163-0164 disclose wherein the system employs a feedback mechanism that controls the level of stimulation and wherein the stimulation feedback can be based off a feedback variable or detection of overstimulation as the result of neural or tissue disease, discomfort or side effects (tissue damage) and abstract discloses wherein the stimulus and measurement is made at the spinal cord), comprising: a pulse generator (PG) (stimulus generator) in communication with a lead (electrode 122; see figures 1 and 12), positioned proximate to a spinal cord (SC) (abstract and paragraph 0078 disclose wherein the electrode is positioned at the spinal cord and paragraph 0074 discloses wherein a stimulus waveform is applied or generated); the lead including at least one electrode configured to emit a stimulation waveform and acquire impedance and evoked compound action potential (ECAP) signals, the impedance and ECAP signals generated in response to the stimulation waveform (abstract, paragraphs 0013, 0107, 0112, and 0155 disclose wherein ECAP and impedance measurements are made in response to stimulation); a memory device (storage memory) configured to store programmed instructions (see paragraph 0072); and a processor (control unit 110) that, when executing the programmed instructions, is configured to: select a first impedance and ECAP measurement and a second impedance and ECAP measurement from the impedance and ECAP signals, wherein the second impedance and ECAP measurement being temporally separated from the first impedance and ECAP measurement (paragraphs 0006 and 0112-0116 disclose wherein the system generates a first N1 evoked peak potential and a second P2 evoked peak potential such that first and second evoked compound action potentials and impedance measurements are made and separated from each other); detect SC tissue damage based on an ECAP difference between the first and second ECAP measurements (paragraphs 0028 and 0163-0164 disclose wherein the system employs a feedback mechanism that controls the level of stimulation and wherein the stimulation feedback can be based off a feedback variable or detection of overstimulation as the result of neural or tissue disease, discomfort or side effects (tissue damage) and paragraphs 0112-0116 disclose wherein the spinal cord response for controlling the feedback loop is based on the difference between the P2 and N1 peak); and adjust at least one stimulation parameter to change the stimulation waveform based on detection of the SC tissue damage (abstract, paragraphs 0002, and 0011-0016, 0080 disclose wherein a stimulus parameter including pulse width, current and rate is changed based on the feedback analysis).
Yet Parker does not disclose:
Detecting tissue damage based on a difference between the first and second impedances.
However, in the same field of stimulation and tissue assessment systems, Toth discloses:
Detecting tissue damage based on a difference between the first and second impedances (paragraphs 0084, 0116, 0115 discloses wherein the system can compare current impedance measurements to prior impedance measurements so as to determine potential nerve or tissue damage. Paragraphs 0041-0042, 0199, and 0299 discloses wherein the systems compares electrophysiological activity at first and second measurements and wherein the electrophysiological activity includes evoked potential and paragraph 0180 and 0199 disclose wherein the system uses evoked electrical or muscular responses to assess potential damage to nerves and  tissue and paragraphs 0202-0204 disclose wherein the evoked potentials include compound action potentials).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Parker to incorporate detecting tissue damage based on a difference between the first and second impedances, as taught by Toth in order to evaluate or determine whether or not to continue with a procedure, stimulation, or ablation based on the condition of the nerve.
Regarding claim 10, Parker in view of Toth discloses the system of claim 9, and Parker further discloses:
wherein the processor is further configured to detect movement of the lead, relative to SC tissue, based on at least one of the ECAP difference or the impedance difference (paragraph 0028-0029, 0039-0043, and 0077 disclose wherein the feedback mechanism analyses a change in electrode array to nerve distance or movement of the electrode and paragraphs 0130-0131 and 0153-0155 disclose wherein the system detects and monitors lateral movement of the electrodes or lead relative to the spinal column and wherein the movement and adjustment measurements are made based on continuous measurement and comparison with impedance/transimpedance and evoked response measurements).
Regarding claim 12, Parker in view of Toth discloses the system of claim 10, and Parker further discloses:
wherein the processor is further configured to detect a direction of the movement of the lead, relative to the SC tissue, based on a relation between the ECAP difference and the impedance difference (paragraphs 0130-0131 and 0153-0155 disclose wherein the system detects and monitors lateral movement of the electrodes or lead relative to the spinal column and wherein the movement and adjustment measurements are made based on continuous measurement and comparison with impedance/transimpedance and evoked response measurements).
Regarding claim 14, Parker in view of Toth discloses the system of claim 9, and Parker further discloses:
wherein the processor is further configured to detect the SC tissue damage due to overstimulation or pressure from the lead based on a decrease or increase, respectively, in the ECAP difference (paragraphs 0028 and 0163-0164 disclose wherein the system employs a feedback mechanism that controls the level of stimulation and wherein the stimulation feedback can be based off a feedback variable or detection of overstimulation as the result of neural or tissue disease, discomfort or side effects (tissue damage) and abstract discloses wherein the stimulus and measurement is made at the spinal cord and paragraphs 0112-0116 disclose wherein the spinal cord response for controlling the feedback loop is based on the difference between the P2 and N1 peak or ECAP difference).
Regarding claim 15, Parker in view of Toth discloses the system of claim 9, and Parker further discloses:
wherein the processor is further configured to detect the SC tissue damage due to overstimulation is further based on no change in the impedance measurement (paragraphs 0028 and 0163-0164 disclose wherein the system employs a feedback mechanism that controls the level of stimulation and wherein the stimulation feedback can be based off a feedback variable or detection of overstimulation as the result of neural or tissue disease, discomfort or side effects (tissue damage) and abstract discloses wherein the stimulus and measurement is made at the spinal cord and paragraphs 0112-0116 disclose wherein the spinal cord response for controlling the feedback loop is based on the difference between the P2 and N1 peak or ECAP differences and is not based on a change in impedance).
Regarding claim 16, Parker in view of Toth discloses the system of claim 9, and Parker further discloses:
wherein a change in the impedance difference represents at least one of a change in a distance between the lead and the SC tissue or a substrate change (paragraphs 0130-0131 and 0153-0155 disclose wherein the system detects and monitors lateral movement of the electrodes or lead relative to the spinal column and wherein the movement and adjustment measurements are made based on continuous measurement and comparison with impedance/transimpedance and evoked response measurements).
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Toth, as applied to claims 1 and 9, and further in view of Davies (U.S. Pub. No. 2008/0009764) (previously cited) and Bradley (U.S. Pub. No. 2013/0006324).
Regarding claim 3, Parker in view of Toth discloses the method of claim 1, yet Parker does not disclose:
further comprising detecting a substrate change proximate to the at least one electrode based on a difference between the first impedance measurement and the second impedance measurement.
However, in the same field of electrode stimulation and analysis systems, Davies discloses:
further comprising detecting a substrate change proximate to the at least one electrode based on a difference between the first impedance measurement and the second impedance measurement (abstract and paragraphs 0052 and 0094 discloses wherein the system evaluates changes in properties or conditions of tissue (substrate) and paragraph 0054 discloses wherein the measurement of the tissue site is based on impedance value changes at the tissue site over a period of time).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Parker to incorporate further comprising detecting a substrate change proximate to the at least one electrode based on a difference between the first impedance measurement and the second impedance measurement, as taught by Davies, in order to improve treatment and tissue site analysis by analyzing possible harmful or preventable changes in tissue site conditions.
Yet the combination does not disclose: 
wherein the substrate change represents a change in a composition of SC tissue proximate the spinal fluid.
However, in the same field of tissue stimulation and analyses systems, Bradley disclose:
wherein the substrate change represents a change in a composition of SC tissue proximate the spinal fluid (paragraph 0057 discloses wherein the system evaluates impedance measurements at the dura of the spinal cord adjacent to the cerebrospinal fluid and abstract, paragraphs 0056-0057 and 0060-0062 disclose wherein the systems evaluates the impedance and property differences of measurements).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the substrate change represents a change in a composition of SC tissue proximate the spinal fluid, as taught by Bradley, in order to utilize the good conductive abilities of the CSF for ideal electrode placement.
Regarding claim 11, Parker in view of Toth discloses the system of claim 9, yet Parker does not disclose:
wherein the processor is further configured to detect a substrate change proximate to the at least one electrode based on a difference between the first impedance measurement and the second impedance measurement.
However, in the same field of electrode stimulation and analysis systems, Davies discloses:
wherein the processor is further configured to detect a substrate change proximate to the at least one electrode based on a difference between the first impedance measurement and the second impedance measurement (abstract and paragraphs 0052 and 0094 discloses wherein the system evaluates changes in properties or conditions of tissue (substrate) and paragraph 0054 discloses wherein the measurement of the tissue site is based on impedance value changes at the tissue site over a period of time).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Parker to incorporate further comprising wherein the processor is further configured to detect a substrate change proximate to the at least one electrode based on a difference between the first impedance measurement and the second impedance measurement, as taught by Davies, in order to improve treatment and tissue site analysis by analyzing possible harmful or preventable changes in tissue site conditions.
Yet the combination does not disclose: 
wherein the substrate change represents a change in a composition of SC tissue proximate the spinal fluid.
However, in the same field of tissue stimulation and analyses systems, Bradley disclose:
wherein the substrate change represents a change in a composition of SC tissue proximate the spinal fluid (paragraph 0057 discloses wherein the system evaluates impedance measurements at the dura of the spinal cord adjacent to the cerebrospinal fluid and abstract, paragraphs 0056-0057 and 0060-0062 disclose wherein the systems evaluates the impedance and property differences of measurements).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the substrate change represents a change in a composition of SC tissue proximate the spinal fluid, as taught by Bradley, in order to utilize the good conductive abilities of the CSF for ideal electrode placement.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Toth, as applied to claims 1 and 9, and further in view of Bradley.	
Regarding claim 5, Parker in view of Toth discloses the method of claim 1, and Parker further discloses:
detecting a direction of the movement of the lead, relative to the SC tissue, in accordance with at least one of the following: a) lead movement away from the SC tissue when the second ECAP measurement decreases relative to the first ECAP measurement and the second impedance increases relative to the first impedance; b) lead movement away from the SC tissue when the second ECAP measurement decreases relative to the first ECAP measurement and the first and second impedances are the same; c) lead movement toward the SC tissue when the second ECAP measurement increases relative to the first ECAP measurement (paragraphs 0039-044 disclose wherein a greater evoked response between measurements indicates less distance or movement towards the measurement site); or d) lead movement toward the SC tissue when the second ECAP measurement increases relative to the first ECAP measurement and the first and second impedances are the same.
Yet Parker does not disclose:
c) wherein lead movement toward the SC tissue is detected when the second impedance decreases relative to the first impedance.
However, in the same field of tissue stimulation and analyses systems, Bradley disclose:
c) wherein lead movement toward the SC tissue is detected when the second impedance decreases relative to the first impedance (Paragraphs 0056-0058 disclose wherein a small relative difference between the impedance measurements indicates that the electrodes or leads are correctly positioned or close to the SC tissue and that a relatively large impedance difference between the measurements indicates that the electrodes or leads are located farther away from the respective SC tissue).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein lead movement toward the SC tissue is detected when the second impedance decreases relative to the first impedance, as taught by Bradley, in order to more accurately identify proper electrode location for stimulation and measurement.
Regarding claim 13, Parker in view of Toth discloses the system of claim 9, and Parker further discloses:
wherein the processor is further configured to detect a direction of the movement of the lead, relative to the SC tissue, in accordance with at least one of the following: a) lead movement away from the SC tissue when the second ECAP measurement decreases relative to the first ECAP measurement and the second impedance increases relative to the first impedance; b) lead movement away from the SC tissue when the second ECAP measurement decreases relative to the first ECAP measurement and the first and second impedances are the same; c) lead movement toward the SC tissue when the second ECAP measurement increases relative to the first ECAP measurement and the second impedance decreases relative to the first impedance (paragraphs 0039-044 disclose wherein a greater evoked response between measurements indicates less distance or movement towards the measurement site); or d) lead movement toward the SC tissue when the second ECAP measurement increases relative to the first ECAP measurement and the first and second impedances are the same.
Yet Parker does not disclose:
c) wherein lead movement toward the SC tissue is detected when the second impedance decreases relative to the first impedance.
However, in the same field of tissue stimulation and analyses systems, Bradley disclose:
c) wherein lead movement toward the SC tissue is detected when the second impedance decreases relative to the first impedance (Paragraphs 0056-0058 disclose wherein a small relative difference between the impedance measurements indicates that the electrodes or leads are correctly positioned or close to the SC tissue and that a relatively large impedance difference between the measurements indicates that the electrodes or leads are located farther away from the respective SC tissue).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein lead movement toward the SC tissue is detected when the second impedance decreases relative to the first impedance, as taught by Bradley, in order to more accurately identify proper electrode location for stimulation and measurement.
Response to Amendment
Applicant amended claims 1-3 in the response filed 07/15/2022.
Applicant added claims 4-16 in the response filed 07/15/2022.
Response to Arguments
Applicant’s arguments and amendments, see pages 2-8 of the response, filed 07/15/2022, with respect to the rejection(s) of claims 1-16 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Toth which teaches detecting tissue damage based on ECAP and impedance measurements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792